TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-02-00402-CV




                                     Annette Cooper, Appellant

                                                   v.

                                       Brad Cooper, Appellee



      FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
          NO. 19,008, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING




                 Appellant Annette Cooper has filed a motion to dismiss her appeal. She represents that

appellee agrees with her motion.

                 We grant the motion and dismiss the appeal.




                                                Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: August 30, 2002

Do Not Publish